                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DEVERY DAVIS and CLIFTON                       §
HUMPHREY, INDIVIDUALLY AND                     §
ON BEHALF OF ALL OTHERS                        §
SIMILARLY SITUATED,                            §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §
                                               §
FIVE OAKS ACHIEVEMENT                          §     CIVIL ACTION NO. 4:20-CV-00724
CENTER, LLC d/b/a FIVE OAKS                    §
ACHIEVEMENT CENTER;                            §
WHISPERING HILLS ACHIEVEMENT                   §
CENTER, LLC d/b/a WHISPERING                   §
HILLS ACHIEVEMENT CENTER; and                  §
NORTH FORK EDUCATIONAL                         §
CENTER, LLC d/b/a NORTH FORK                   §
EDUCATIONAL CENTER,                            §
                                               §
       Defendants.                             §

                           DEFENDANTS’ ORIGINAL ANSWER

       Defendants Five Oaks Achievement Center, LLC d/b/a Five Oaks Achievement Center,

Whispering Hills Achievement Center, LLC d/b/a Whispering Hills Achievement Center and

North Fork Education Center, LLC d/b/a North Fork Educational Center, (collectively

“Defendants”) file this Answer to Plaintiffs’ Individual and Collective Action Complaint Under

the Fair Labor Standards Act and state as follows:

                                        General Denial

       Pursuant to Rule 8(b), FED. R. CIV. P., Defendants deny generally all claims that are not

specifically admitted herein.

                                Responses to Specific Averments

       Defendants respond as follows to the averments contained in the following numbered

paragraphs of Plaintiff’s Complaint:
       1.      Defendant admits that Plaintiffs bring this action under the Fair Labor Standards

Act but deny that Plaintiffs are entitled to any relief thereunder.

       2.      Denied.

       3.      Denied.

       4.      Defendants admit that Plaintiffs seek certification of this suit as a collective action

but deny that they are entitled to such certification.

       5.      Admit that Plaintiff Devery Davis worked for Five Oaks as a Direct Care Staff

Employee from approximately December 2012 until October 2, 2018. No Notice of Consent was

attached to the complaint served on Defendants.

       6.      Admit that Clifton Humphrey worked for Five Oaks as a Direct Care Staff

Employee from approximately April 2012 until August 24, 2018. No Notice of Consent was

attached to the complaint served on Defendants.

       7.      Admit except that Five Oaks is no longer in operation.

       8.      Admit.

       9.      Admit.

       10.     Admit.

       11.     Admit that Defendant Five Oaks was the employer of the named Plaintiffs,

otherwise denied.

       12.     Admit.

       13.     Admit.

       14.     Admit.

       15.     Admit.

       16.     Admit.

       17.     Denied.

       18.     Denied.
        19.     Denied.

        20.     Admit as to the named Plaintiffs, otherwise denied.

        21.     Admit.

        22.     Denied.

        23.     Denied.

        24.     Does not require admission or denial.

        25.     Denied.

        26.     This allegation is unclear with respect to the allegation that “Plaintiffs and the

other Similarly Situated Direct Care Staff were unpaid overtime compensation, thus requiring

overtime…” Deny that Plaintiffs or Similarly Situated staff were not paid all overtime to which

they were entitled.

        27.     Admit as to the named Plaintiffs. Denied as to a claim for Similarly Situated

Direct Care Staff.

        28.     Admit as to the named Plaintiffs. Denied as to a claim for Similarly Situated

Direct Care Staff.

        29.     Denied.

        30.     Admit as to the time period actually worked, otherwise denied.

        31.     Admit that Plaintiffs purport to bring this action on behalf of themselves and

similarly situated staff, otherwise denied.

        32.     Denied.

        33.     Denied.

        34.     Denied.

        35.     Denied.

        36.     Defendants lack knowledge or information sufficient to form a belief about the

truth of this allegation.
        37.     Defendants lack knowledge or information sufficient to form a belief about the

truth of this allegation.

        38.     Denied.

        39.     Defendants lack knowledge or information sufficient to form a belief about the truth

of this allegation.

        40.     Defendants lack knowledge or information sufficient to form a belief about the truth

of this allegation.

        41.     Defendants lack knowledge or information sufficient to form a belief about the truth

of this allegation.

        42.     No written Consents were attached to the complaint served on Defendants.

        43.     Does not require admission or denial.

        44.     Admit as to the named Plaintiffs. Denied as to a claim for Similarly Situated Direct

Care Staff Employees.

        45.     Admit as to the named Plaintiffs. Denied as to a claim for Similarly Situated Direct

Care Staff Employees.

        46.     Admit that the named Plaintiffs worked at times in excess of 40 hours per

workweek, for which they were paid overtime. Denied as to a claim for Similarly Situated Direct

Care Staff Employees/

        47.     Denied.

        48.     Denied.

        49.     Denied.

        50.     The allegations in Section VIII of the complaint and the Prayer are denied.

                                      Affirmative Defenses

        51.     Some or all of Plaintiffs’ claims are barred under the applicable statute of

limitations.
        52.     The alleged violations of the FLSA were neither knowing nor based on reckless

disregard of the provisions of the FLSA. Therefore, the applicable statute of limitations is two

years back from the date of the filing of this action.

        53.     The alleged violations of the FLSA were taken in good faith, and Defendants

reasonably believed that their conduct complied with the provisions of the FLSA. Defendants are

thus entitled to the good faith defense against claims for liquidated damages.

        54.     Some or all of Defendants’ acts or omissions complained of were taken in good

faith in conformity with and in reliance on administrative regulations, orders, rulings, approvals,

or interpretations of the United States Department of Labor, Wage and Hour Division, as well as

administrative practices and/or enforcement policies of that. Accordingly, Defendants have a good

faith defense against all liability in this matter.

        Wherefore, Defendants pray that Plaintiffs take nothing, that they recover their attorney’s

fees, and for such other and further relief to which Defendants may show themselves to be justly

entitled.

                                                      Respectfully submitted,


                                                      By: /s/ Brian T. Farrington
                                                          BRIAN T. FARRINGTON
                                                          Texas Bar No. 00790667

                                                          SIM ISRAELOFF
                                                          Texas Bar No. 10435380

                                                      COWLES & THOMPSON, P.C.
                                                      901 Main Street, Suite 3900
                                                      Dallas, TX 75202
                                                      (214) 672-2117 (Tel)
                                                      (214) 672-2317 (Fax)
                                                      E-mail: bfarrington@cowlesthompson.com
                                                      E-mail: sisraeloff@cowlesthompson.com

                                                      ATTORNEYS FOR DEFENDANTS
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel

and parties of record by the court’s ECF system on this 20th day of July, 2020.


                                                     /s/ Sim Israeloff
